             Case 3:15-md-02672-CRB Document 7368 Filed 04/29/20 Page 1 of 3




     ERIC D. PEARSON, Pro Hac Vice
 1   CHARLES MILLER, ESQ./SBN: 276523
     HEYGOOD, ORR & PEARSON
 2   6363 North State Highway 161
     Suite 450
 3   Irving, Texas 75038
     Telephone: (214) 237-9001
 4   Facsimile: (214) 237-9002
 5   Craig M. Patrick, SBN 255849
     PATRICK LAW FIRM, P.C.
 6   6244 E. Lovers Lane
     Dallas, Texas 75214
 7   Telephone: (214) 390-3343
 8   Facsimile: (469) 914-6565
     craig@patricklaw.com
 9
     Attorneys for Plaintiffs
10
                                UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
12
13   IN RE: VOLKSWAGEN “CLEAN DIESEL”                        Case No. 3:15-md-02672-CRB
     MARKETING, SALES PRACTICES, AND
14   PRODUCTS LIABILITY LITIGATION
15   This Document Relates to:                     )         RULE 41(a)(1) NOTICE OF
16                                                 )         VOLUNTARY DISMISSAL
                                                   )         WITH PREJUDICE AS TO
17   Gomez, et al. v. Volkswagen Group of          )         CERTAIN PLAINTIFFS’ CLAIMS
     America, Inc., et al                          )
18   Case No. 3:15-cv-06123                        )
19
20                     RULE 41(a)(1) NOTICE OF VOLUNTARY DISMISSAL
21                 WITH PREJUDICE AS TO CERTAIN PLAINTIFFS’ CLAIMS
22
23          Pursuant to Fed. R. Civ. P. 41(a)(1), certain Plaintiffs listed below file this Notice of

24   Voluntary Dismissal With Prejudice, of the claims brought by the plaintiffs pertaining to the
25   specific vehicles identified as follows:
26
            1. Amber Mace, 2012 Audi A3
27
            2. Gerardo Gomez, 2014 Jetta
28



                                                       -1-
            Case 3:15-md-02672-CRB Document 7368 Filed 04/29/20 Page 2 of 3




            3. Cheryl Newby, 2010 Jetta
 1
 2          4. Gregg Clifton, 2013 Passat

 3          5. John C. Villegas, 2011 Jetta
 4
            6. Robin Inkel, 2015 Passat
 5
            7. Ryan Inkel, 2015 Passat
 6
            8. Karen Henderson, 2014 Jetta
 7
 8          Defendants have not filed an answer or a motion for summary judgment in this action.

 9   Therefore, under Fed. R. Civ. P. 41(a)(1), the plaintiffs identified above have the right to
10
     voluntarily dismiss their claims with prejudice.
11
            This action includes claims filed by multiple plaintiffs.        This Notice of Voluntary
12
13   Dismissals With Prejudice does not impact or affect the claims of the other plaintiffs, which remain

14   pending.
15
     DATED: April 29th, 2020.
16                                                 Respectfully submitted,
17
18                                                 /s/ Charles Miller________________
                                                   Charles Miller, SBN 276523
19                                                 charles@hop-law.com
                                                   Eric D. Pearson
20                                                 eric@hop-law.com
21                                                 HEYGOOD, ORR & PEARSON
                                                   6363 North State Highway 161
22                                                 Suite 450
                                                   Irving, Texas 75038
23                                                 Telephone: (214) 237-9001
                                                   Facsimile: (214) 237-9002
24
                                                   Craig M. Patrick, SBN 255849
25                                                 PATRICK LAW FIRM, P.C.
                                                   6244 E. Lovers Lane
26                                                 Dallas, Texas 75214
                                                   Telephone: (214) 390-3343
27                                                 Facsimile: (469) 914-6565
                                                   craig@patricklaw.com
28                                                 ATTORNEYS FOR PLAINTIFFS



                                                        -2-
            Case 3:15-md-02672-CRB Document 7368 Filed 04/29/20 Page 3 of 3




 1
 2
 3
                                     CERTIFICATE OF SERVICE
 4
 5          I hereby certify that on the 29th day of April, 2020, I filed the foregoing from the Service
 6
     List and a copy has been served on all Parties required to be served by electronically filing with
 7
     the Clerk of the Court of the U. S. District Court for the Northern District of California, San
 8
 9   Francisco Division, by using the CM/ECF system.

10                                                        /s/ Charles Miller________________
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
